Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 10/8/21, with respect to   have been fully considered and are persuasive.  The rejection under USC 102 of 22-29, 31-35, 38-39 has been withdrawn. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-29, 31-35, 38-39, 41-45 are stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,608,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are covered by the claims of the U.S. Patent.  They correspond as follows:
	Murata et al. teaches an image pickup element comprising a first electrode, an organic photoelectric conversion layer, and a second electrode in order, the organic photoelectric conversion layer including a first organic semiconductor material and a second organic semiconductor material, wherein the first organic semiconductor material has the following structural formula (1): where R.sub.1 and R.sub.2 are each groups independently selected from 
	Regarding to claim 23, the first organic semiconductor material is represented by the following structural formula (2) (see claim 16 of reference 10,608,049).  
 	Regarding to claim 24, the aromatic hydrocarbon group is selected from the group consisting of a phenyl group, a naphthyl group, an anthryl group, a phenanthryl group, a pyrenyl group, and a benzopyrenyl group, wherein the heterocyclic group is selected from the group 
consisting of a pyridyl group, a pyradyl group, a pyrimidyl group, a quinolyl group, an isoquinolyl group, a pyrrolyl group, an indolenyl group, an imidazolyl group, a thienyl group, a furyl group, a pyranyl group, and a pyridonyl group, wherein the halogenated aromatic group is selected from the group consisting of a halogenated phenyl group, a halogenated naphthyl group, an halogenated anthryl group, a halogenated phenanthryl group, a halogenated pyrenyl group, and a halogenated benzopyrenyl group;  and wherein the fused heterocyclic group is selected from the group consisting of a benzoquinolyl group, an anthraquinolyl group, and a benzothienyl group (see claim 1 of reference 10,608,049). 
 	Regarding to claim 25, the fullerene derivative comprises a halogen atom, a straight chain, branched or cyclic alkyl group or phenyl group, a group having a straight chain or condensed aromatic compound, a group having a halide, a partial fluoroalkyl group, a 

a cyano group, a nitro group, a group having a chalcogenide, a phosphine group, a phosphonate group, or a combination thereof (see claim 1 of reference 10,608,049).. 
	 Regarding to claim 26, the organic photoelectric conversion layer further comprises a p-type organic optical absorption material or a p-type organic transparent material. 
 	Regarding to claim 27, the p-type organic optical absorption material or the p-type organic transparent material comprises a fused ring system compound, a heteromonocyclic system compound, a fused heterocyclic system compound, a polymethine system compound, a pi conjugated low-molecular-weight system compound, a carbonium compound, a styryl 
system compound, a stilbene system compound, a metal complex system compound, a 
pi conjugated polymer system compound, a pi conjugated system compound, a dye-containing polymeric system compound, and a polymer complex system compound(see claims 1, 18 of reference 10,608,049). 
 	Regarding to claim 28, the organic photoelectric conversion layer further comprises n-type organic optical absorption material or an n-type organic transparent material. 
 	Regarding to claim 29, the n-type organic optical absorption material or the n-type organic transparent material comprises a fused ring system compound, a heteromonocyclic system compound, a fused heterocyclic system compound, a polymethine system compound, a pi conjugated low-molecular-weight system compound, a carbonium compound, a styryl 

 	Regarding to claim 31, the organic photoelectric conversion layer has a local maximum optical absorption wavelength in the range of 450 nm to 650 nm (see claims 4 of reference 10,608,049).
 	Regarding to claim 32, the hole mobility of the first organic semiconductor material is 1x10-5 cm2/V.s or more (see claim 9 of reference 10,608,049).
 	Regarding to claim 33, the first electrode and the second electrode include a transparent conductive material (see claim 10 of reference 10,608,049). 
 	Regarding to claim 34, wherein one of the first electrode and the second electrode includes a transparent conductive material, and the other of the first electrode or the second electrode includes a metallic material (see claim 11 of reference 10,608,049).  	
	Regarding to claim 35, a laminated image pickup element constituted by laminating at least two image pickup elements according to claim 22 (see claim 1 of reference 10,608,049). 
  	Regarding to claim 38, a photoelectric conversion element constituted by laminating at least a first electrode, an organic photoelectric conversion layer, and a second electrode in order, the organic photoelectric conversion layer including a first organic semiconductor material and a second organic semiconductor material, wherein the first organic semiconductor material has the following structural formula (1): where R.sub.1 and R.sub.2 are each groups independently selected from hydrogen, an aromatic hydrocarbon group, a heterocyclic group, a halogenated aromatic group, and a fused heterocyclic group, each group having an optional substituent, 
the first organic semiconductor material is a p-type material and the second organic semiconductor material is an n-type material (see claim 16 of reference 10,608,049). 
Regarding to claim 39, the first organic semiconductor material is represented by the following structural formula (2) (see claim 1 of reference 10,608,049).
Regarding to claim 42, wherein the organic photoelectric conversion layer further comprises a third organic semiconductor material, wherein: an area in a portion in which an energy distribution state density of highest occupied molecular orbital or lowest unoccupied molecular orbital of the second organic semiconductor material, and an energy distribution state density of highest occupied molecular orbital or lowest unoccupied molecular orbital of the third organic semiconductor material overlap each other is 15 meV or more, and an energy distribution of the third organic semiconductor material or an energy distribution of the second organic semiconductor material is 70 meV or less (see claim 7-8 of reference 10,608,049).
	Regarding to claim 43, wherein the organic photoelectric conversion layer further comprises a third organic semiconductor material comprising either subpthalocyanine or a subpthalocyanine derivative (see claim 5 of reference 10,608,049). 
	Regarding to claim 44, wherein the organic photoelectric conversion layer further comprises a fourth organic semiconductor material; and the fourth organic semiconductor material comprises a mother skeleton similar to that of the first organic semiconductor material, or has the same mother skeleton as that of either the second organic semiconductor material and includes a different substituent (see claim 6 of reference 10,608,049). 


The features of claims of the present application are covered by the claims of the U.S. Patent No. 10,608,049 as set forth above. The difference between the present application and U.S. Patents are that the claims of the present application are broader than the claim of the patent. The Patents claims anticipate the claims of the present application as detailed above. 
Therefore, the instant claims are within the scoped of the cited prior art claims. 	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893